                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
MICHAEL GENE MAYVILLE,
                                                                     ORDER
                            Plaintiff,
                                                                   19-cv-351-bbc
              v.

KYLE DEMERS, RYAN HINTZ, JOHN
NICKLE, EMMANUEL METAYER,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Pro se plaintiff and prisoner Michael Gene Mayville is proceeding on Eighth

Amendment claims that prison staff at Waupun Correctional Institution violated his rights

by forcing him to interact with a psychiatrist who sexually harassed him and then by failing

to protect him from harming himself afterward. (I have amended the caption to reflect the

correct spelling of defendants’ names.) Defendant Emmanual Metayer has filed a motion

to dismiss for failure to state a claim upon which relief may be granted. Dkt. #16 (citing

Fed. R. Civ. P. 12(b)(6)). Defendants Kyle Demers, Ryan Hitz and John Nickel (the state

defendants) have filed a motion to dismiss or transfer the case to the Eastern District of

Wisconsin on the ground that all of the parties reside in the Eastern District and plaintiff’s

allegations concern events that took place in the Eastern District. Dkt. #21 (citing 28

U.S.C. § 1406(a) (“The district court of a district in which is filed a case laying venue in the

wrong division or district shall dismiss, or if it be in the interest of justice, transfer such case

to any district or division in which it could have been brought.”). After filing a motion for



                                                 1
extension of time to file his responses, plaintiff filed briefs stating that he does not oppose

the motion to transfer but opposes the motion to dismiss filed by Metayer. Dkt. # 29.

       It is clear from the parties’ submissions that venue is proper only in the Eastern

District of Wisconsin. Venue is proper where defendants reside or where the events giving

rise to the claim took place, both of which are the Eastern District in this case. 28 U.S.C.

§ 1391(b). Further, I conclude that transfer, rather than dismissal, is in the interests of

justice. Accordingly, I will grant the state defendants’ motion and will transfer this case to

the Eastern District of Wisconsin, which can address defendant Metayer’s motion.



                                           ORDER

       IT IS ORDERED that

       1. Plaintiff Michael Gene Mayville’s motion for extension of time to file a brief in

opposition to defendants’ motions to dismiss, dkt. #28, is GRANTED.

       2. The motion of defendants Kyle Demers, Ryan Hitz and John Nickel to transfer

this case to the Eastern District of Wisconsin, dkt. #21, is GRANTED. This case is

TRANSFERRED to the United States District Court of the Eastern District of Wisconsin.



       Entered this 24th day of February, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge


                                              2
